Citation Nr: 1733995	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a nasal fracture.

3.  Entitlement to an initial compensable rating prior to May 25, 2016, and in excess of 10 percent from May 25, 2016 onward for right ankle sprain.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 1999.  He has indicated that he was in the Army Reserves from March 1999 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

These matters were previously before the Board in April 2016.  In its decision, the Board remanded the claims in order to afford the Veteran VA examinations and to associate the Veteran's Army reserve treatment records with the claims file.

The issues of entitlement to service connection for a nasal fracture, and entitlement to an initial rating in excess of 10 percent for right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headache disorder had its onset in service.

2.  Since August 13, 2010, the Veteran's right ankle sprain has been characterized by painful motion and stiffness with plantar flexion limited to no less than 35 degrees and dorsiflexion limited to no less than 20 degrees, without evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  A headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016)

2.  Effective August 13, 2010, the criteria for a rating of 10 percent for residuals of a left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection for headache disorder

The Veteran contends that he has a headache condition that developed from an injury to the head sustained during service.  He reports that the condition has been recurrent since that time.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board finds the evidence shows that the Veteran has had headaches since service, and the medical evidence reflects that he has been diagnosed as having a headache disorder.  Thus, resolving all reasonable doubt in his favor, the Board finds that service connection for a chronic headache disorder is warranted.

Right Ankle Increased Rating Claim

I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  Id. at 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  Examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran is currently rated for his service-connected right ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  This Diagnostic Code provides for a 20 percent rating based on marked limited motion of the ankle.  A 10 percent rating is based on moderate limited motion of the ankle.  Ratings are also available pursuant to Diagnostic Codes 5270, 5272, 5273, and 5274 when there is evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, and astragalectomy, respectively.  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

II. Facts

The Veteran was initially given a noncompensable rating for his ankle by way of a December 2011 rating decision with an effective date of service connection of August 13, 2010.  However, an April 2017 rating decision increased this rating to 10 percent, but only from May 25, 2016.  

The first VA examination for the Veteran's ankle was performed in October 2010.  He reported symptoms of weakness, giving way, and lack of endurance.  He denied stiffness, swelling, heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain, and dislocation.  He did however report flare-ups once per month each time lasting two days.  His pain level was reported as a six out of ten.  The flare-ups were precipitated by physical activity and alleviated by rest.  During flare-ups he experienced functional impairment in the form of difficulty walking and stretching.  He also experienced joint stiffness and had trouble standing and walking.  Upon examination, the right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  With regard to range of motion, the right ankle showed 20 degrees of dorsiflexion and 35 degrees of plantar flexion.  Pain was shown at 20 degrees of dorsiflexion.  Range of motion after repetitive use was 20 degrees of dorsiflexion and 35 degrees of plantar flexion.  There was no additional degree of limitation after repetitive use.  The examiner noted that the right ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray results of the right ankle were within normal limits.  

A December 2011 disability benefits questionnaire (DBQ) is also of record.  The Veteran reported flare-ups.  The impact of these was swelling and pain when active on feet.  Right plantar flexion was to 40 degrees with no objective evidence of painful motion.  Right dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing.  Post-test, plantar flexion was to 40 degrees and dorsiflexion was to 20 degrees or greater.  This examiner noted no additional limitation in range of motion of the ankle following repetitive use testing.  The examiner noted no functional loss and/or functional impairment of the ankle.  Muscle strength testing revealed active movement against some resistance in right ankle plantar flexion and dorsiflexion.  There was no ankylosis of the ankle, subtalar, and/or tarsal joint.  The examiner noted that the ankle condition affected the Veteran's ability to work in that both of his ankles swelled with activity and both ankles hurt while going up and down vehicles in his line of work.  

A February 2012 statement from the Veteran asserted that he was still having swelling and pain in his ankle.  An August 2012 statement noted bilateral ankle pain.  In an April 2013 VA treatment note, the Veteran complained of a cold sensation and a snap, crackle, and pop in his right ankle.  When he did have pain, he described it as sharp and along the course of the posterior tibial tendon and was exacerbated with prolonged standing and walking.  A September 2013 VA treatment note highlighted muscle and joint pain to the medial aspect of the ankle, with the right  A January 2014 VA treatment note reflects the Veteran having received an ankle brace.  The same note also highlighted decreased ankle dorsiflexion bilaterally when the knee was extended.  

Another VA examination for the Veteran's ankle was conducted in May 2016.  The Veteran reported his symptoms had been persistent since discharge.  He reported pain in his right ankle which was throbbing in nature over the inside of the ankle.  He also noted a cracking sound when he flexed his ankle.  He also reported flare-ups.  The flares happened with standing over 30-45 minutes or walking up and down stairs over four flights.  These would last three to four days in general.  The flare-ups occurred more in the summer, but generally occurred once per month through the year.  There was no change in function during flare-ups but rather increased pain with ambulation or movement.  He did not report having any functional loss or functional impairment of the joint.  The range of motion of the right ankle was dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  The examiner noted that the range of motion itself did not contribute to a functional loss.  No pain was noted on the examination.  There was no pain with weightbearing, no objective evidence of localized tenderness or pain on palpation of the joint, and no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing, but there was no additional loss of function or range of motion after three repetitions in the right ankle.  With muscle testing, the right ankle showed normal strength in both plantar flexion and dorsiflexion.  There was no ankylosis of the right ankle.  There was no ankle instability or dislocation suspected.  The Veteran regularly used a brace on both ankles.  Imaging studies were performed and there was no degenerative or traumatic arthritis documented.  

A June 2016 X-ray of the Veteran's ankles revealed normal ankles.  There were no acute fractures or subluxations.  The bilateral ankle mortises were intact.  Bone mineralization and surrounding soft tissues were within normal limits.  

III. Analysis

The Board finds that the Veteran's right ankle has essentially been manifested by pain, stiffness, and functional loss in the form of trouble standing and walking throughout the entirety of the appeal period.  Therefore, the Board finds that the Veteran's right ankle sprain more closely approximated a 10 percent rating for moderate limited motion, prior to May 25, 2016.  This is so because the Veteran had some limitation in range of motion as early as his October 2010 VA examination.  Likewise, as early as this examination, the Veteran was complaining of pain during dorsiflexion.  Likewise, the December 2011 DBQ highlighted swelling and pain in the Veteran's right ankle, as well as flare-ups.  Furthermore, VA treatment notes between 2012 and 2014 similarly noted the pain in the Veteran's ankle and his need for ankle braces.  With regard to DeLuca, the Board's assignment of a ten percent rating prior to May 25, 2016 accounts for the Veteran's pain on movement, as well as his reported functional loss in the form of trouble walking and standing.  The Board finds that ratings under Diagnostic Codes 5270, 5272, 5273, or 5274 are not warranted here because the evidence of record does not show ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, respectively at any time throughout the entirety of the appeal period.  For the foregoing reasons, the Board finds that a rating in of 10 percent is warranted for the Veteran's right ankle sprain prior effective August 13, 2010.


ORDER

Service connection for a chronic headache disorder is granted.

Effective August 13, 2010, a rating of 10 percent for right ankle sprain is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Right Ankle Increased Rating Claim

The above decision represents a partial grant of the benefit sought by the Veteran for his right ankle.  

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  While the VA examinations pertinent to the Veteran's right knee include descriptions of pain, they do not indicate whether such pain is on active or passive motion.  Likewise, the examinations do not include notations for pain in both weight-bearing and nonweight-bearing.  As such, the issue of entitlement to an initial rating in excess of 10 percent must be remanded in order to afford the Veteran a new VA examination.  

Nasal Fracture Claim

The April 2016 Board decision directed the RO to verify the Veteran's Army Reserve service to include all periods of ACDUTRA and INACDUTRA through the appropriate channels.  As indicated above, the Veteran has noted his period of Reserve service was from March 1999 to March 2006.  The record reflects that leave and earnings statements were requested and obtained, but only during the Veteran's period of active duty from March 1995 to March 1999.  As the record also reflects, the Veteran fractured his nose in May 1999.  The Board finds there has not been substantial compliance with its directives.  Additional attempts should be made to verify the Veteran's period of Reserve service to include ACDUTRA and INACDUTRA from March 1999 to March 2006.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to have him provide the necessary information and attempt to obtain all the Veteran's service treatment records related to his Army Reserve service.

2.  Obtain copies of the Veteran's personnel file to ascertain and verify all periods of active duty, ACDUTRA and INACDUTRA in the Army Reserves, to include from March 1999 to March 2006.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right ankle disability.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's right ankle disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's right ankle disability, to include any impact on occupational functioning.

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


